UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1535



MICHAEL F. DEHONEY,

                                              Plaintiff - Appellant,

          versus


BARCLAYS AMERICAN MORTGAGE COMPANY, and all
affiliated/subordinate financial subsidiary
fiduciaries to include Norwest Mortgage
Company,
                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-94-3510-4-21-BE)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se. Jeffrey Alan Jacobs, NELSON,
MULLINS, RILEY & SCARBOROUGH, Columbia, South Carolina; Thornwell
Forrest Sowell, III, SOWELL, TODD, LAFFITTE, BEARD & WATSON,
L.L.C., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders granting summary

judgment and denying his motion for reconsideration. We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Dehoney v. Barclays American Mortgage Co., No. CA-94-3510-4-
21BE (D.S.C. Apr. 16, 1997). Further we deny Appellant's motions

for stay of judgment pending appeal and Appellee's motion for a

show cause order. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2